Bloodworth, J.
The plaintiff in the court beloiv died demurrers general and special to the ansiver of the defendant as amended. The judge sustained the demurrers, and struck the answer and the amendment thereto. The bill of exceptions recites that “after striking said answer, and the defendant in the court beloAv having admitted the execution of the note sued on, the court, without the introduction of any evidence by the plaintiff or by the defendant, directed that the jury return a verdict in favor of the plaintiff;” which they did. ' The defendant’s motion for a new trial was overruled, and the defendant excepted.
*82The special grounds of the motion for a new trial were, that the court erred in sustaining the general demurrer filed by the plaintiff to the answer and the amendment thereto filed by the defendant, and “erred in directing a verdict in favor of the plaintiff.” As to the first of these grounds it can not be considered, as “the principle that rulings upon the pleadings are not subject to review in motions for a new trial is hoary with age, and all courts bow to it reverently.” Mayor &c. of Dublin v. Dudley, 2 Ga. App. 762 (59 S. E. 84); Wills v. Young, 15 Ga. App. 352 (2) (83 S. E. 275).
As to the second special ground, the court having stricken the answer to the suit, and the suit being on an unconditional promissory note, the direction of a verdict for the plaintiff was not harmful to the defendant. Under the facts the plaintiff was entitled to a judgment for the principal, interest, attorney’s fees, and costs, and the direction of a verdict for these sums was but an irregularity; and “where a particular verdict is demanded the court may direct it.” Chatham Ice Cream Co. v. Sakakeeny, 29 Ga. App. 768 (2c) (116 S. E. 558); Lamb v. Gorman, 16 Ga. App. 663 (85 S. E. 981); Pierce v. Jones, 36 Ga. App. 562 (3) (137 S. E. 296); Pape v. Woolford Realty Co., 35 Ga. App. 284 (6) (134 S. E. 174).

Judgment on main bill of exceptions affirmed; cross-bill dismissed.


Broyles, C. J., and Lulce, J., concur.